     Case 1:18-cv-05414-RA-KNF Document 181 Filed 09/16/19 Page 1 of 1

                                                                                USDC-SDNY
UNITED STATES DISTRICT COURT                                                    DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                                   ELECTRO'.\!ICALLY FILED
                                                                                DOC#:
                                                                               · u. \ n: F-,.L_E_D_:_~q,;;-;/-t~-- l-'1-
                                                                                                              -:--l

 WED IL DAVID,

                               Plaintiff,
                                                                    No. 18-CV-5414 (RA)
                         V.
                                                                  ORDER OF REFERENCE
 THE WEINSTEIN COMPANY L.L.C., et al.,

                               Defendants.


RONNIE ABRAMS, United States District Judge:

      This action is referred to Magistrate Judge Lehrburger for the following purpose:

      General Pretrial (includes scheduling,                 Consent under 28 U.S.C. § 636(c) for all
 X    discovery, non-dispositive pretrial motions,           purposes (including trial)
      and settlement):
      Defendants Harvey Weinstein and The
      Weinstein Companies
      Specific Non-Dispositive Motion/Dispute:               Consent under 28 U.S.C. § 636(c) for limited
                                                             purpose (e.g., dispositive motion, preliminary
                                                             injunction)
                                                             Purpose:
      If referral is for discovery disputes when the         Habeas Corpus
      District Judge is unavailable, the time period of
      the referral:
      Settlement                                             Social Security

      Inquest After Default Hearing                          Dispositive Motion (i.e., motion requiring a
                                                             Report and Recommendation)
                                                             Particular Motion:

SO ORDERED.

 Dated:         September 16, 2019
                New York, New York
                                                          Ronnie Abrams
                                                          United States District Judge
